                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 DEMETRIA KALODIMOS,                              )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )    NO. 3:18-cv-01321
                                                  )
 MEREDITH CORPORATION,                            )    JUDGE CAMPBELL
                                                  )    MAGISTRATE JUDGE
         Defendant.                               )    BROWN


                                             ORDER

        This case is set for a jury trial on Tuesday, December 8, 2020, beginning at 9:00 a.m. in

Courtroom A-826, United States Courthouse, 801 Broadway, Nashville, TN. Counsel for the

parties shall appear for a Pretrial Conference in this Court on Monday, November 30, 2020, at

10:00 a.m. All lawyers who will participate in the trial must attend the pretrial conference. The

cost of summoning the jury may be assessed against the parties if a settlement is reached after the

Thursday immediately preceding trial.

                               Information Exchanged but not Filed

        By November 16, 2020, the parties shall exchange copies of exhibits and make available

for examination by any opposing party the original of all exhibits. The authenticity of exhibits

should be stipulated to if at all possible. By the same date, the parties shall exchange designations

of portions of depositions that are to be read into evidence during the trial, in accordance with the

procedure set forth in Local Rule of Court 39.01(c)(4). The parties should attempt to agree on

additions to the designations necessary to put responses into context.




      Case 3:18-cv-01321 Document 21 Filed 03/01/19 Page 1 of 4 PageID #: 118
                                       Pretrial Filing Deadlines

        Counsel shall file a Joint Proposed Pretrial Order with the Court by November 23, 2020.

The Pretrial Order shall contain: (1) a recitation that the pleadings are amended to conform to the

Pretrial Order and that the Pretrial Order supplants the pleadings; (2) a statement of the basis for

jurisdiction in this Court; (3) a short summary of the Plaintiff's theory (no more than one page);

(4) a short summary of the Defendant's theory (no more than one page); (5) a statement of the

issues, including a designation of which issues are for the jury and which are for the Court; (6) a

succinct statement of the relief sought; (7) a summary of any anticipated evidentiary disputes; and

(8) an estimate of the anticipated length of the trial.

        The parties shall also file with the Court, by November 23, 2020, the following:

        (1)     joint proposed jury instructions and verdict forms as follows: Counsel shall

exchange proposed jury instructions on the substantive law of this specific case and proposed

verdict forms and confer to reach agreement. Thereafter, counsel shall jointly prepare and file a

set of agreed, proposed, case specific, jury instructions and verdict forms. Each proposed jury

instruction shall include citations to supporting authorities. Counsel shall separately file any

disputed jury instructions or verdict forms. Each counsel shall email a Word version of the jury

instructions and proposed verdict forms to chambers at ccampbellchambers@tnmd.uscourts.gov.

        (2)     witness lists, except for witnesses solely for impeachment in accordance with Fed.

R. Civ. P. 26(a)(3);

        (3)     exhibit lists, except for documents solely for impeachment in accordance with Fed.

R. Civ. P. 26(a)(3); and

        (4)     any stipulations.




    Case 3:18-cv-01321 Document 21 Filed 03/01/19 Page 2 of 4 PageID #: 119
                           Motions in Limine and Objections to Experts

        By November 16, 2020, the parties shall file any motions in limine and any motions

objecting to expert testimony. Any responses to such motions shall be filed by November 23,

2020.

                                            Discovery

        Expert witness disclosures shall be made timely, in accordance with Local Rule

39.01(c)(5)c. Supplemental responses to interrogatories, requests for production and requests for

admissions shall be made timely in accordance with Federal Rule of Civil Procedure 26(e) and

Local Rule 39.01(e). Objections to the use of a deposition at trial shall be made timely in

accordance with Local Rule 39.01(c)(4). The Court may exclude evidence, or order other

sanctions, for violation of a duty or deadline to make or supplement expert witness disclosures or

discovery responses.

                              Employment Discrimination Damages

        In addition, the parties shall file briefs, on or before November 23, 2020, on what damages

are recoverable in this action and, for each, whether the Court or the jury determines the amount.

                                            Pretrial Conference

        Counsel shall be prepared, at the Pretrial Conference, to:

        (1)    identify and discuss undisputed facts and issues;

        (2)    discuss the status of discovery;

        (3)    preview proposed testimony;

        (4)    discuss expert testimony;

        (5)    preview proposed exhibits;

        (6)    discuss motions in limine;




    Case 3:18-cv-01321 Document 21 Filed 03/01/19 Page 3 of 4 PageID #: 120
       (7)     discuss proposed jury instructions and verdict forms;

       (8)     discuss settlement; and

       (9)     discuss pretrial briefs.

       All pretrial requirements and deadlines set forth in the Local Rules of Court remain in

effect unless specifically addressed above.

       It is so ORDERED.


                                              ____________________________________
                                              WILLIAM L. CAMPBELL, JR.
                                              UNITED STATES DISTRICT JUDGE




    Case 3:18-cv-01321 Document 21 Filed 03/01/19 Page 4 of 4 PageID #: 121
